Exhibit 10.64

RSUs

(U.S. CAREFUSION EMPLOYEES)

ADJUSTMENTS TO CARDINAL HEALTH RESTRICTED SHARE UNITS AND TERMS OF

CAREFUSION RESTRICTED SHARE UNITS

August 31, 2009

As a result of the separation of the clinical and medical products businesses of
Cardinal Health, Inc. (“Cardinal Health”) by means of a spin-off of those
businesses to Cardinal Health’s shareholders, effective August 31, 2009 (the
“Spin-Off”), outstanding restricted share unit awards granted by Cardinal Health
to you (the “Cardinal Health RSUs”) pursuant to the terms of Cardinal Health’s
2005 Long-Term Incentive Plan, as amended and restated November 5, 2008 (the
“Cardinal LTIP”), and related grant agreements (the “Cardinal Health RSU
Agreements”) are being adjusted, as of the effective time of the Spin-Off, as
follows:

 

  •  

With respect to each outstanding Cardinal Health RSU initially granted to you
(i) on or prior to September 26, 2007, (ii) on October 15, 2008, or (iii) on
November 17, 2008 that does not vest ratably over three years, (each, a
“Pre-2007 Cardinal RSU”), you are receiving a restricted share unit representing
the right to receive 0.5 shares of common stock of CareFusion Corporation (each,
a “CareFusion RSU”) for each Cardinal Health common share that you have the
right to receive under a Pre-2007 Cardinal RSU.

 

  •  

Each outstanding Cardinal Health RSU that is not a Pre-2007 Cardinal RSU will be
cancelled and a CareFusion RSU will be issued.

Adjustments to Terms of Pre-2007 Cardinal RSUs

Except as described below, your Pre-2007 Cardinal RSU will continue to be
governed by (i) your Cardinal Health RSU Agreements, as amended (including the
provisions in the agreements relating to “Triggering Conduct/Competitor
Triggering Conduct” and “Special Forfeiture/Repayment Rules”) and (ii) the
Cardinal LTIP. Therefore, among other terms, the extent to which each Pre-2007
Cardinal RSU will vest on and after specific dates will be the same as those set
forth in your Cardinal Health RSU Agreements.

Your Pre-2007 Cardinal RSUs have been adjusted in the following ways:

 

  •  

For the purposes of vesting of your Pre-2007 Cardinal RSUs and forfeiture of
your Pre-2007 Cardinal RSUs on termination of employment under the Cardinal
Health RSU Agreements and Cardinal LTIP, your continued employment with
CareFusion Corporation (“CareFusion”) or any of its affiliates shall be treated
as continued employment with Cardinal Health until you cease to be a full-time
employee of CareFusion or any of its affiliates. However, for other purposes
with respect to your Pre-2007 Cardinal RSUs, including the provisions in the
Cardinal Health RSU Agreements relating to “Triggering Conduct/Competitor
Triggering Conduct”, “Special



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

Forfeiture/Repayment Rules” and “Holding Periods Requirements.” you will cease
to be employed by Cardinal Health when the Spin-Off is effective.

 

  •  

In addition to the obligations set forth in the “Triggering Conduct/Competitive
Triggering Conduct” and “Special Forfeiture/Repayment Rules” provisions of your
Cardinal Health RSU Agreement, your Pre-2007 Cardinal RSUs will also be subject
to the “Triggering Conduct/Competitive Triggering Conduct” and “Special
Forfeiture/Repayment Rules” provisions set forth on Appendix A attached hereto.

 

  •  

Please note that CareFusion and its affiliates are third party beneficiaries of
all rights that benefit CareFusion with respect to your Pre-2007 Cardinal RSUs
and as a result CareFusion may enforce with full force and effect all terms and
conditions that benefit CareFusion with respect to such RSUs.

CareFusion RSUs

Your CareFusion RSUs are granted under, and subject to, the terms and conditions
of the CareFusion Corporation 2009 Long-Term Incentive Plan. They are also
subject to the terms of the Cardinal Health RSU Agreement for the corresponding
Pre-2007 Cardinal RSU (including paragraphs 3 and 4 of the agreement regarding
“Triggering Conduct/Competitor Triggering Conduct” and “Special
Forfeiture/Repayment Rules”) and the Cardinal LTIP, which have been adjusted and
restated on Appendix B attached hereto for purposes of applying them to your
CareFusion RSUs and have been approved by the Human Resources and Compensation
Committees of Cardinal Health and CareFusion. Please note that Cardinal Health
and its affiliates are third party beneficiaries of all rights that benefit
Cardinal Health with respect to your CareFusion RSUs and as a result Cardinal
Health may enforce with full force and effect all terms and conditions that
benefit Cardinal Health with respect to such RSUs.



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

Appendix A

1. Triggering Conduct/Competitor Triggering Conduct.

(a) For so long as you are an employee of the CareFusion Group (as defined
below) and for three (3) years following the termination of your full-time
employment by CareFusion or one of its affiliates regardless of the reason, in
addition to the events set forth in your Cardinal Health RSU Agreement,
“Triggering Conduct” shall include:

(i) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the CareFusion
Group;

(ii) a violation of policies of the CareFusion Group, including, but not limited
to, conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by you;

(iii) directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
CareFusion Group at any time within the 12 months prior to your Termination of
Employment;

(iv) any action by you and/or your representatives that either does or could
reasonably be expected to undermine, diminish or otherwise damage the
relationship between the CareFusion Group and any of its customers, potential
customers, vendors and/or suppliers that were known to you; and

(v) breaching any provision of any employment or severance agreement with a
member of the CareFusion Group; and

(b) For so long as you are an employee of the CareFusion Group (as defined
below) and for one (1) year following the termination of your full-time
employment by CareFusion or one of its affiliates regardless of the reason, in
addition to the events set forth in your Cardinal Health RSU Agreement,
“Competitor Triggering Conduct” shall include accepting employment with, or
serving as a consultant or advisor or in any other capacity to, an entity that
is in competition with the business conducted by any member of the CareFusion
Group (a “CareFusion Competitor”), including, but not limited to, employment or
another business relationship with any CareFusion Competitor if you have been
introduced to trade secrets, confidential information or business sensitive
information during your employment with the CareFusion Group and such
information would aid the CareFusion Competitor because the threat of disclosure
of such information is so great that, for purposes of these obligations, it must
be assumed that such disclosure would occur.

For purposes of these obligations, “CareFusion Group” means CareFusion
Corporation and any subsidiary or other entity that is directly or indirectly
controlled by CareFusion Corporation or any entity in which CareFusion
Corporation has a significant ownership interest as determined by the
administrator of the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as
amended and restated effective as of November 5, 2008.



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

2. Special Forfeiture/Repayment Rules. You shall remain subject to the terms set
forth in the “Special Forfeiture/Repayment Rules” provision of your Cardinal
Health RSU Agreement(s), subject to the following adjustments:

(a) All references to “Cardinal Competitor” that appear therein shall also refer
to “CareFusion Competitor” (as defined in Section 1 of this Appendix A);

(b) All references to the “Cardinal Group” that appear therein shall also refer
to the “CareFusion Group” (as defined in Section 1 of this Appendix A); and

(c) With respect to calculating the length of the Look-Back Period in the event
that you engage only in Competitor Triggering Conduct as described in
Section 1(b) of this Appendix A, the Look-Back Period shall be shortened to
exclude any period more than one (1) year prior to the effective time of the
Spin-Off, but include any period between the effective time of the Spin-Off and
engagement in Competitor Triggering Conduct.



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

Appendix B

CAREFUSION CORPORATION

RESTRICTED SHARE UNITS TERMS AND CONDITIONS

These Restricted Share Units Terms and Conditions (the “Terms”) adjust and
restate the terms that apply to the Cardinal Health RSUs (as defined below) for
purposes of applying such terms to the restricted share units (the “CareFusion
RSUs”) granted to Awardee by CareFusion Corporation (the “Company”) under the
CareFusion Corporation 2009 Long-Term Incentive Plan (the “Plan”) as a result of
the separation of the clinical and medical products businesses of Cardinal
Health, Inc. (“Cardinal Health”) by means of a spin-off of at least 80.1% of the
outstanding common stock of the Company to Cardinal Health’s shareholders,
effective on August 31, 2009 (the “Spin-Off”). These Terms, together with the
RSU Terms (as defined below) and the Plan, shall govern the CareFusion RSUs. The
CareFusion RSUs are Replacement Awards under the Plan.

The “Number of Shares” that are covered by the CareFusion RSUs constitute the
RSU terms (the “RSU Terms”) and can be found on the website of the Company’s
third-party equity plan administrator. The extent to which the CareFusion RSUs
shall vest on and after specific dates (the “Vesting Date(s)”), subject in each
case to the provisions of these Terms, including those relating to Awardee’s
continued employment with the Company and its Affiliates (collectively, the
“CareFusion Group”), is the same as set forth in Awardee’s award agreement (the
“Cardinal Health RSU Agreement”) for the restricted share units granted to
Awardee by Cardinal Health or one of its Affiliates (the “Cardinal Health RSUs”)
on the grant date specified in the Cardinal Health RSU Agreement (the “Pre-Spin
Grant Date”).

Capitalized terms used in these Terms which are not specifically defined herein
will have the meanings ascribed to such terms in the Plan.

1. Transferability. The CareFusion RSUs shall not be transferable.

2. Termination of Employment.

(a) General. Except as set forth below, if a Termination of Employment occurs
prior to the vesting of the CareFusion RSUs, such CareFusion RSUs shall be
forfeited by Awardee.

(b) Death and Disability. If a Termination of Employment occurs prior to the
vesting in full of the CareFusion RSUs by reason of Awardee’s death or
Disability, but at least six (6) months from the Pre-Spin Grant Date, then any
unvested CareFusion RSUs shall immediately vest in full and shall not be
forfeited.

(c) Retirement. If a Termination of Employment occurs prior to the vesting in
full of the CareFusion RSUs by reason of Awardee’s Retirement, but at least six
(6) months from the Pre-Spin Grant Date, then a Ratable Portion of each
installment of the CareFusion RSUs that would have vested on each future Vesting
Date shall immediately vest and not be forfeited. Such Ratable Portion shall,
with respect to the applicable installment, be an amount equal to such
installment of the CareFusion RSUs scheduled to vest on the applicable Vesting
Date multiplied by a fraction, the numerator of which shall be the number of
days from the Pre-Spin Grant Date through the date of such termination, and the
denominator of which shall be the number of days



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

from the Pre-Spin Grant Date through such Vesting Date. For purposes of these
Terms and this Award under the Plan, “Retirement” shall refer to Age 55
Retirement, which means Termination of Employment (other than by reason of death
or Disability and other than in the event of Termination for Cause) by an
Employee of the CareFusion Group (i) after attaining age fifty-five (55) and
(ii) having at least ten (10) years of continuous service with the CareFusion
Group, Cardinal Health and its Affiliates, or such other Affiliates prior to the
time that such Affiliate became an Affiliate of the Company or Cardinal Health.
For purposes of the age and/or service requirement, the Administrator may, in
its discretion, credit a Participant with additional age and/or years of
service.

3. Triggering Conduct/Competitor Triggering Conduct.

(a) As used in these Terms, “Triggering Conduct” shall include the following:

(i) for so long as Awardee is an employee of the CareFusion Group and for three
(3) years following Termination of Employment, regardless of the reason,

(A) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the CareFusion
Group;

(B) a violation of policies of the CareFusion Group, including, but not limited
to, conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by Awardee;

(C) directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
CareFusion Group at any time within the 12 months prior to Awardee’s Termination
of Employment;

(D) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the CareFusion Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee; and

(E) breaching any provision of any employment or severance agreement with a
member of the CareFusion Group; and

(ii) for three (3) years following the effective time of the Spin-Off,

(A) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the Cardinal
Group;

(B) a violation of policies of the Cardinal Group that were in effect prior to
the effective time of the Spin-Off, including, but not limited to, conduct



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

which would constitute a breach of any certificate of compliance or similar
attestation/certification signed by Awardee;

(C) other than in the performance of duties assigned by the CareFusion Group,
directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
Cardinal Group at any time within the 12 months prior to the effective time of
the Spin-Off; and

(D) other than in the performance of duties assigned by the CareFusion Group,
any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee.

For purposes of these Terms, “Cardinal Group” means Cardinal Health, any
Subsidiary or other entity that is directly or indirectly controlled by Cardinal
Health or any entity in which Cardinal Health has a significant ownership
interest as determined by the Administrator, and any businesses that were owned
by Cardinal Health prior to the effective time of the Spin-Off.

(b) As used in these Terms, “Competitor Triggering Conduct” shall include:

(i) during Awardee’s employment or within one (1) year following Awardee’s
Termination of Employment, accepting employment with, or serving as a consultant
or advisor or in any other capacity to, an entity that is in competition with
the business conducted by any member of the CareFusion Group (a “CareFusion
Competitor”), including, but not limited to, employment or another business
relationship with any CareFusion Competitor if Awardee has been introduced to
trade secrets, confidential information or business sensitive information during
Awardee’s employment with the CareFusion Group and such information would aid
the CareFusion Competitor because the threat of disclosure of such information
is so great that, for purposes of these Terms, it must be assumed that such
disclosure would occur; and

(ii) within one (1) year following the effective time of the Spin-Off, other
than in the performance of duties assigned by the CareFusion Group, accepting
employment with, or serving as a consultant or advisor or in any other capacity
to, an entity that is in competition with the business conducted by any member
of the Cardinal Group (a “Cardinal Competitor”), including, but not limited to,
employment or another business relationship with any Cardinal Competitor if
Awardee has been introduced to trade secrets, confidential information or
business sensitive information during Awardee’s employment with the Cardinal
Group with respect to the businesses that comprised the Cardinal Group prior to
the effective time of the Spin-Off and such information would aid the Cardinal
Competitor because the threat of disclosure of such information is so great
that, for purposes of these Terms, it must be assumed that such disclosure would
occur.



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

4. Special Forfeiture/Repayment Rules. Awardee agrees not to engage in
Triggering Conduct during the applicable time periods set forth in paragraph 3
hereof. If Awardee engages in Triggering Conduct or Competitor Triggering
Conduct during the applicable time periods set forth in paragraph 3, then:

(a) the CareFusion RSUs that have not yet vested or that vested within the
Look-Back Period (as defined below) with respect to such Triggering Conduct or
Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and shall cease to exist; and

(b) Awardee shall, within thirty (30) days following written notice from the
Company, pay to the Company an amount equal to (i) the aggregate gross gain
realized or obtained by Awardee resulting from the settlement of all CareFusion
RSUs pursuant to paragraph 6 hereof measured as of the settlement date (i.e.,
the market value of the CareFusion RSUs on such settlement date), that have
already been settled and that had vested at any time within three (3) years
prior to the Triggering Conduct (the “Look-Back Period”), minus (ii) $1.00. If
Awardee engages only in Competitor Triggering Conduct, then the Look-Back Period
shall be shortened to exclude any period more than one (1) year prior to
Awardee’s Termination of Employment (or, in the case of Competitor Triggering
Conduct as defined in paragraph 3(b)(ii) above, one (1) year prior to the
effective time of the Spin-Off), but include any period between the time of
Termination of Employment or the effective time of the Spin-Off, as applicable,
and the time of engagement in Competitor Triggering Conduct. Awardee may be
released from Awardee’s obligations under this paragraph 4 if and only if the
Administrator (or its duly appointed designee) and a duly authorized
representative of Cardinal Health determine, in writing and in their sole
discretion, that such action is in the best interests of both Cardinal Health
and the Company. Nothing in this paragraph 4 constitutes a so-called
“noncompete” covenant. This paragraph 4 does, however, prohibit certain conduct
while Awardee is associated with either the Cardinal Group or the CareFusion
Group and thereafter and does provide for the forfeiture or repayment of the
benefits granted by these Terms under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a CareFusion Competitor or a
Cardinal Competitor. Awardee agrees to provide the Company with at least ten
(10) days’ written notice prior to directly or indirectly accepting employment
with or serving as a consultant or advisor or in any other capacity to a
CareFusion Competitor or a Cardinal Competitor, and further agrees to inform any
such new employer, before accepting employment, of the terms of this paragraph 4
and Awardee’s continuing obligations contained herein. No provisions of these
Terms shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Awardee may be a party, including, but not limited to,
any certificate of compliance or similar attestation/certification signed by
Awardee; provided, however, that to the extent that any provisions contained in
any other agreement are inconsistent in any manner with the restrictions and
covenants of Awardee contained in these Terms, the provisions of these Terms
shall take precedence and such other inconsistent provisions shall be null and
void. Awardee has acknowledged and agreed that these restrictions are for the
benefit of Cardinal Health in consideration of Awardee’s receipt of the Cardinal
Health RSUs, in consideration of employment, in consideration of exposing
Awardee to Cardinal Health’s business operations and confidential information,
and for other good and valuable consideration, the adequacy of which
consideration is hereby expressly confirmed. Awardee has further acknowledged
that the receipt of the Cardinal Health RSUs and the execution of the Cardinal
Health RSU Agreements were voluntary actions on the part of Awardee and that
Cardinal Health would have been unwilling to provide the Cardinal Health RSUs to
Awardee without including the restrictions and covenants of Awardee set forth
above. Further, Awardee and Cardinal Health have agreed and acknowledged that
the provisions contained in paragraphs 3 and 4 are ancillary to, or part of, an
otherwise enforceable agreement at the time the Cardinal Health RSU Agreements
were made.



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

5. Change of Control. Notwithstanding anything herein to the contrary, (a) in
the event a Change of Control occurs (i.e., a Change of Control occurs with
respect to the Company), then the provisions of Section 16(b) of the Plan shall
not apply and the CareFusion RSUs shall continue to vest in accordance with the
terms set forth herein and (b) in the event a “change of control” (as defined in
the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as amended and restated
effective as of November 5, 2008) occurs with respect to Cardinal Health, on the
date that such “change of control” occurs, the restrictions applicable to any
unvested CareFusion RSUs shall lapse and the Award shall be fully vested.

6. Payment. Awardee will be entitled to receive from the Company (without any
payment on Awardee’s behalf other than as described in Paragraph 11) the Shares
represented by such CareFusion RSUs at the same time as Awardee is or would have
been entitled to receive Cardinal Health common shares represented by the
Cardinal Health RSUs.

7. Dividend Equivalents. Awardee shall not receive cash dividends on the
CareFusion RSUs, but instead shall, with respect to each CareFusion RSU, receive
a cash payment from the Company on each cash dividend payment date with respect
to the Shares with a record date between the effective time of the Spin-Off and
the settlement of such unit pursuant to paragraph 6, with such cash payment to
be in an amount equal to the dividend that would have been paid on the Common
Share represented by such unit. Cash payments on each cash dividend payment date
with respect to the Shares with a record date prior to a Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying CareFusion RSUs). In addition, if (a) the
CareFusion RSUs replace one or more Cardinal Health RSUs that were canceled and
(b) Awardee was entitled to one or more cash dividend equivalent payments under
the Cardinal Health RSUs that had not been paid prior to the effective time of
the Spin-Off because the Cardinal Health RSUs had not yet vested, then the
Company shall pay such cash payments on the Vesting Date.

8. Holding Period Requirement. If Awardee was classified as an “officer” of
Cardinal Health within the meaning of Rule 16a-1(f) under the Securities
Exchange Act of 1934, as amended, on the Pre-Spin Grant Date, then, as a
condition to receipt of the CareFusion RSUs, Awardee has agreed to hold, until
the first anniversary of the applicable Vesting Date (or, if earlier, the date
of Awardee’s Termination of Employment), the Shares issued pursuant to
settlement of such units (less any portion thereof withheld in order to satisfy
all applicable federal, state, local or foreign income, employment or other
tax).

9. Right of Set-Off. By having accepted the Cardinal Health RSUs, Awardee has
agreed that, so long as the amounts are not treated as “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended, (a) any amounts Awardee owes from time to time to any member of the
Cardinal Group with respect to the CareFusion RSUs may be deducted from, and
set-off against, any amounts owed to Awardee by any member of the Cardinal Group
from time to time (including, but not limited to, amounts owed to Awardee as
wages, severance payments or other fringe benefits) and (b) any amounts Awardee
owes from time to time to any member of the CareFusion Group with respect to the
CareFusion RSUs may be deducted from, and set-off against, any amounts owed to
Awardee by any member of the CareFusion Group from time to time (including, but
not limited to, amounts owed to Awardee as wages, severance payments or other
fringe benefits).

10. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the CareFusion RSUs, including, without limitation, the right to vote
the Shares represented by the CareFusion RSUs.



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

11. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the CareFusion RSUs (including taxes owed with respect to the
cash payments described in paragraph 7 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the CareFusion RSUs. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the CareFusion
RSUs or the subsequent sale of Shares issuable pursuant to the CareFusion RSUs.
The Company does not commit and is under no obligation to structure the
CareFusion RSUs to reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
CareFusion RSUs (e.g., vesting or settlement) that the Company determines may
result in any domestic or foreign tax withholding obligation, whether national,
federal, state or local, including any employment tax obligation (the “Tax
Withholding Obligation”), Awardee is required to arrange for the satisfaction of
the minimum amount of such Tax Withholding Obligations in a manner acceptable to
the Company. Unless Awardee elects to satisfy the Tax Withholding Obligation by
an alternative means that is then permitted by the Company, by accepting the
grant of Cardinal Health RSUs, Awardee has authorized the Company to withhold on
Awardee’s behalf the number of Shares from those Shares issuable pursuant to
Awardee at the time when the CareFusion RSUs become vested and payable as the
Company determines to be sufficient to satisfy the Tax Withholding Obligation.
In the case of any amounts withheld for taxes pursuant to this provision in the
form of Shares, the amount withheld shall not exceed the minimum required by
Applicable Law and regulations. The Company shall have the right to deduct from
all cash payments paid pursuant to paragraph 7 hereof the amount of any taxes
which the Company is required to withhold with respect to such payments.

12. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. The
CareFusion RSUs are governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superseded by the laws of
the United States of America. Awardee has agreed that the laws of the State of
Ohio bear a substantial relationship to the Cardinal Health RSUs and that the
benefits granted therein, and thus the CareFusion RSUs and the benefits granted
thereunder, would not be granted without their governance by the laws of the
State of Ohio. In addition, all legal actions or proceedings relevant to the
CareFusion RSUs will be brought exclusively in state or federal courts located
in Franklin County, Ohio, and Awardee has consented to the personal jurisdiction
of such courts. Awardee has acknowledged that the terms relating to Triggering
Conduct, Competitor Triggering Conduct and special forfeiture and repayment
rules set forth above are reasonable in nature, are fundamental for the
protection of legitimate business and proprietary interests, and do not
adversely affect Awardee’s ability to earn a living in any capacity that does
not violate such terms. In the event of any violation by Awardee of any such
covenants, immediate and irreparable injury for which there is no adequate
remedy at law will result. In the event of any violation or attempted violations
of these restrictions and covenants, the Cardinal Group or the CareFusion Group,
as the case may be, will be entitled to specific performance and injunctive
relief or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, waiving any
requirement for the securing or posting of any bond in connection with such
remedy, without prejudice to any other rights and remedies afforded the Cardinal
Group or CareFusion Group, as the case may be, hereunder or by law. In the event
that it becomes necessary for the Cardinal Group or CareFusion Group to
institute legal proceedings



--------------------------------------------------------------------------------

RSUs

(U.S. CAREFUSION EMPLOYEES)

 

under Awardee’s CareFusion RSUs, Awardee will be responsible for all costs and
reasonable legal fees with regard to such proceedings. Any term relating to the
CareFusion RSUs which is determined by a court of competent jurisdiction to be
invalid or unenforceable should be construed or limited in a manner that is
valid and enforceable and that comes closest to the business objectives intended
by such term, without invalidating or rendering unenforceable the remaining
terms.

13. Action by the Administrator. The interpretation of these Terms shall rest
exclusively and completely within the sole discretion of the Administrator.
Awardee shall be bound by the decisions of the Administrator with regard to the
interpretation of these Terms and with regard to any and all matters set forth
in these Terms. The Administrator may delegate its functions under these Terms
to an officer of the CareFusion Group designated by the Administrator
(hereinafter the “designee”). In fulfilling its responsibilities hereunder, the
Administrator or its designee may rely upon documents, written statements of the
parties or such other material as the Administrator or its designee deems
appropriate. Awardee shall not have any right to be heard or to appear before
the Administrator or its designee and any decision of the Administrator or its
designee relating to these Terms, including without limitation whether
particular conduct constitutes Triggering Conduct or Competitor Triggering
Conduct, shall be final and binding unless such decision is arbitrary and
capricious.

14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
CareFusion RSUs or future Awards that may be granted under the Plan by
electronic means. Awardee has consented to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of RSU grants and the execution of RSU
agreements through electronic signature.

15. Notices. All notices, requests, consents and other communications by Awardee
to the Company with respect to the CareFusion RSUs are to be delivered to the
Company in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: Compensation and Benefits Administrator

Facsimile: 858-617-2300

All notices, requests consents and other communications by the Company to
Awardee with respect to the CareFusion RSUs to be delivered to Awardee may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

16. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that, (a) prior to the effective time of the Spin-Off, (i) was
approved by the Human Resources and Compensation Committee of Cardinal Health or
the Board of Directors of Cardinal Health or (ii) was approved in writing by an
officer of Cardinal Health pursuant to delegated authority of the Human
Resources and Compensation Committee of Cardinal Health or (b)(i) was approved
by the Human Resources and Compensation Committee of the Company or the Board or
(ii) was approved in writing by an officer of the Company pursuant to delegated
authority of the Human Resources and Compensation Committee of the Company,
provides for greater benefits to Awardee, with respect to vesting of all or a
portion of the Cardinal Health RSUs or CareFusion RSUs on Termination of
Employment by reason of specified events, than provided in these Terms or in the
Plan, then the terms of such Employment Arrangement with respect to vesting of
the Cardinal Health RSUs or CareFusion RSUs on Termination of Employment by
reason of such specified events shall supersede the terms hereof in respect of
all or a comparable portion of the CareFusion RSUs to the extent permitted by
the terms of the Plan.